Citation Nr: 0413564	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-12 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
skin disability to include as due to exposure to herbicides 
in Vietnam.

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a left hand wound.

4.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a right side of the head 
wound.

5.  Entitlement to a total rating for compensations purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2001 and January 2002 rating decisions 
by the RO.  In the September 2001 rating decision, service 
connection for diabetes mellitus was granted and an initial 
20 percent rating was assigned.  The veteran appealed the 
initial 20 percent rating assigned following the grant of 
service connection for diabetes mellitus.  

In the January 2002 rating decision, the RO apparently 
reopened the veteran's claim of service connection for a skin 
disorder, but denied the issue on the merits.  In addition, 
the RO found that increased (compensable) ratings for the 
service-connected head and left hand scars were not 
assignable, and also determined that the veteran was not 
entitled to a TDIU.  The veteran timely appealed that 
determination.  

With regard to the issue of entitlement to service connection 
for a skin disorder, it is apparent that the RO must have 
reopened the veteran's previously denied claim.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if a RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in December 2003.

(The appeal as to the issues of entitlement to service 
connection for a skin disability, entitlement to an initial 
rating in excess of 20 percent for the service-connected 
diabetes mellitus, entitlement to increased (compensable) 
ratings for the service-connected residuals of a left hand 
wound and for a wound of the right side of the head, and 
entitlement to a TDIU is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.)


FINDINGS OF FACT

1.  In a January 1988 rating decision, the RO denied the 
veteran's claim of service connection for a skin disorder, 
but the veteran did not appeal in a timely fashion from that 
decision.  

2.  New evidence has been presented since the RO's January 
1988 decision which is relevant and probative to the issue at 
hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the 
January 1988 RO decision to reopen the claim of service 
connection for a skin disorder.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken, further discussion of 
VCAA is not necessary with respect to the issue of whether 
new and material evidence has been received sufficient to 
reopen the claim of service connection for a skin disorder.  
A more thorough discussion of the VCAA, implementing 
regulations and case law is noted in the REMAND portion of 
this document.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for a skin disorder was the January 1988 RO 
decision.

Historically, the veteran had active service from January 
1966 to January 1969.  A careful review of the veteran's 
service medical records reveals that he was treated for a 
rash between the legs in December 1966.  The diagnosis was 
that of pruritic rash on medial aspect of the left thigh.  
The veteran's separation examination report was negative for 
any complaints, findings or diagnosis of a skin disorder.  

In a January 1988 rating decision, the RO denied service 
connection for a skin disorder based on a finding that the 
one incident of skin infection noted during active duty was 
not shown to be other than acute and transitory.  Nothing was 
found on the separation examination, and the veteran, 
himself, denied having skin problems when released from 
active duty.  The RO concluded that the current skin 
condition was not demonstrated until too long after release 
from active duty to provide a basis for service connection.  
The veteran did not timely appeal that determination.  

In February 2001, the veteran filed a claim of, inter alia, 
service connection for a skin disorder, including as due to 
exposure to Agent Orange during service in Vietnam.  

The veteran was afforded a VA examination in October 2001.  
The veteran described the rash over his lower extremities as 
small punctuate blisters that often grew and enlarged and 
were extremely pruritic.  The veteran indicated that the rash 
began during military service and has never gone away.  On 
examination of the veteran's anterior right shin and dorsal 
aspect of the right foot there were multiple punctuate red 
lesions that were extremely excoriated and most difficult to 
identify.  There was no confluence, evidence of infection or 
tenderness to palpation.  There was blanching upon palpation.  
There was no evidence of rash over the left foot, however 
there were several lesions over the anterior aspect of the 
left shin.  

The impression was that the veteran's rash was most likely an 
acne form rash.  The skin was currently extremely excoriated 
and thus otherwise difficult to identify.  There was no 
evidence of fungal or bacterial infection at that time.

The veteran testified at a video conference hearing in 
December 2003.  At the hearing, the veteran testified that 
the skin rash began right after he came home from Vietnam.  
The veteran testified that a dermatologist called the skin 
disability lichen planus.  

The veteran indicated that he was treated for the skin rash 
from 1975 by a private doctor, Dr. Williams.  The veteran 
indicated that the doctor was still in practice.  

In this case, the relevant evidence added to the record since 
the RO's January 1988 decision consists primarily of the 
veteran's video conference hearing testimony identifying the 
onset of his skin disorder as well as the symptomatology of 
the disorder; and a VA examination report indicating that the 
current skin disorder was difficult to identify because the 
skin was extremely excoriated at the time of the examination.  
All of this new evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the January 1988 RO 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran has a current skin disorder that 
may have been incurred during service.  Thus, this evidence 
is relevant and probative to the issue at hand and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a skin disorder, to include 
as due to Agent Orange exposure, the appeal to this extent is 
allowed, subject to further action as discussed herein below.


REMAND

The veteran contends that service connection for a skin 
disorder, to include exposure to Agent Orange in Vietnam, is 
warranted.  In addition, the veteran asserts that an initial 
rating in excess of 20 percent is warranted for the service 
connected diabetes mellitus and that compensable ratings are 
assignable for the service-connected wound of the left hand 
and wound at the right side of the head.  Finally, the 
veteran contends that entitlement to a TDIU is warranted.  

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After a review of the claims file, it appears that the RO is 
not in compliance with the directives set forth in Quartuccio 
with respect to the issues on appeal.

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio are completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

The RO should assure that all development required by the 
VCAA and Quartuccio is completed.

A.  Service connection for a skin disorder

In view of the above determination that the veteran's claim 
as to the issue of service connection for a skin disorder is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the veteran's claim of service 
connection for a skin disorder, further action is warranted 
in order to ensure that all appropriate notification or 
development action is undertaken as required by the VCAA and 
Quartuccio.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

As noted, the appellant contends that service connection for 
a skin disorder is warranted.  The veteran asserts that he 
developed a skin rash on his lower extremities upon returning 
home from Vietnam.  The veteran claims service connection due 
to in-service incurrence, including as due to exposure to 
herbicides during service in Vietnam.  

The veteran was afforded an examination on a fee basis for VA 
purposes in October 2001.  The examiner noted a rash that, in 
his opinion, was most likely an acne form rash.  The examiner 
noted; however, that the skin was extremely excoriated and 
thus otherwise difficult to identify.  

At his video conference hearing in December 2003, the veteran 
testified that his skin rash was otherwise diagnosed as 
lichen planus by a dermatologist.  The veteran also testified 
that he received treatment for the skin disorder as early as 
1975 by a Dr. Williams.  These records are not currently 
associated with the claims file and attempts should be made 
to locate the records from Dr. Williams and associate them 
with the claims file.  

In addition, the veteran should be afforded another VA 
examination to determine the likelihood that the veteran has 
a current skin disorder that was incurred in or aggravated by 
service, to include whether the veteran's current skin 
disorder is due to exposure to Agent Orange during service in 
Vietnam.  

B.  Initial 20 percent rating for the service-connected 
diabetes mellitus

Service connection for diabetes mellitus was initially 
granted in a September 2001 rating decision.  An initial 20 
percent rating was assigned based on a finding that the 
veteran was on insulin with a regulated diet.  The veteran 
contends; however, that an increase is warranted, in part 
because he has had exacerbations of his diabetic condition 
and that he lost his job due to his diabetic condition.  The 
veteran reported that he was treated for dizziness, 
headaches, blurred vision and nausea as a result of erratic 
diabetes.  

At his video conference hearing, the veteran indicated that 
he was currently treated for the diabetes by Dr. Fout.  The 
veteran also testified that his feet got cold all the time 
and that his hands got numb a little bit.  Also, a VA doctor 
told the veteran that she could see the effects of the 
diabetes in his eyes.

The veteran's private doctor noted that in addition to a 5-
day hospital stay for conversion to insulin therapy in 
January 2001, the veteran required physician intervention on 
19 occasions in 2001 and he received medical care on 11 
occasions from January 2002 to May 2002.  The examiner noted 
that the veteran's condition was complicated by other health 
problems including hypertension, hyperlipidemia and lichen 
planus.  The examiner concluded that due to the brittle 
nature of the veteran's diabetes causing frequent 
fluctuations in his blood sugar levels, he suffered from 
light headedness, nausea, dizziness, fatigue and an inability 
to concentrate.  

In addition, records from the Social Security Administration 
indicate that the veteran is in receipt of Social Security 
Disability benefits with a primary diagnosis of diabetes 
mellitus and a secondary diagnosis of mental retardation.  

In light of the veteran's contentions, as well as the private 
doctor's information, the veteran should be afforded a VA 
examination to determine the current severity of the service-
connected diabetes mellitus.  

All pertinent treatment records should be obtained and 
associated with the claims file.  In addition, all documents 
relating to a grant of Social Security Disability, not 
already associated with the claims file, should be obtained.  
In this regard, it is not clear as to whether the grant of 
Social Security disability is related to one disability or a 
combination of disabilities.

Finally, the Board notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  In this case, the RO granted a 20 
percent rating for diabetes mellitus beginning as of the 
effective date of service connection.  As such, the RO 
apparently did not find that staged ratings were warranted.  
However, when the RO reconsiders the veteran's claim, the 
actual issue in appellate status is as shown on the front 
page of this remand, and the RO should consider staged 
ratings.

C.  Increased (compensable) rating for the service-connected 
wound residuals of the left hand and right side of face

As noted herein above, the RO has not fully complied with the 
VCAA's duty to notify and assist provisions, as further 
clarified by Quartuccio.  As such, the RO must therefore make 
certain that all necessary development and required 
assistance to the veteran per the directives of VCAA and 
Quartuccio is completed before returning the case to the 
Board.  In particular, the RO must inform the veteran of the 
VCAA, notify the veteran as to the laws and regulations 
governing his appeal, provide notice as to the type of 
evidence necessary to substantiate the claim, provide notice 
of the veteran's responsibility to provide evidence, provide 
notice of the actions taken by VA and request that he provide 
any evidence in his possession that pertains to the claim.  

The Board also notes that the veteran reported that when he 
bumped the scar on his left hand, it was painful.  Also, with 
regard to the scar on the right side of his head, the veteran 
testified that he got dry spots on top of it, but otherwise 
did not have any problems with the scar on the right side of 
the head.

In contrast to the veteran's video conference hearing 
testimony, the October 2001 VA examiner indicated that the 
left hand scar was almost not noticeable and thus did not 
cause pain or any disfigurement to any appreciable degree.  

Accordingly, the veteran should be examined in conjunction 
with the claim of increased ratings for the service-connected 
residuals of a left hand wound and a wound of the right side 
of the face.  In this regard, the Board notes that the 
regulation governing ratings for skin disorder, including 
scars, were amended during the pendency of this appeal.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  However, in this regard, the Board points out that 
if it is determined that the new criteria are more favorable, 
the new criteria may not be applied for the period prior to 
the revision.  See VAOPGCPREC 3-2000.  As limited by 
38 U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

All pertinent treatment records should be obtained and 
associated with the claims file.  

D.  TDIU

Finally, the Board notes that the TDIU issue is inextricably 
intertwined with the above described service connection and 
increased rating issues.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his other claims.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).  It also appears 
that development pertinent to the TDIU issue should be 
accomplished.  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.

In this regard, the Board notes that the veteran testified at 
his December 2003 video conference hearing that federal 
department of transportation regulations dictated that he 
could not work as a truck driver once he began taking insulin 
shots for the diabetes.  As such, the veteran asserts that he 
is unemployable because the only type of work he has done 
since discharge from the military was truck driving.  The 
veteran testified that he was illiterate and only had a sixth 
grade education.  

Since additional VA examinations are necessary in this case, 
the examiner(s) should also provide an opinion as to whether 
the veteran is capable of obtaining and maintaining 
employability consistent with his level of education and 
experience.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
diabetes mellitus, including but not 
limited to Dr. Fout, in Ashville, as well 
as who treated him for a skin disorder, 
including but not limited to Dr. 
Williams.  The veteran should also 
identify the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for residuals of a left hand 
wound and a wound of the right side of 
his head.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim for Social Security benefits filed 
by the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

3.  The RO then should schedule the 
veteran for VA specialty examinations to: 
(1) determine the current nature and the 
likely etiology of the claimed skin 
disorder; (2) determine the current 
severity of the veteran's service-
connected residuals of wounds to the left 
hand and the right side of the head; and 
(3) determine the current severity of the 
service-connected diabetes mellitus; and 
(4) to determine if the veteran is 
unemployable due to service-connected 
disability(ies).  All indicated tests 
must be conducted.  The claims folder 
must be made available to and pertinent 
documents therein reviewed by the 
examiners prior to the requested study.  
The examiners in this regard should 
elicit from the veteran and record a full 
clinical history referable to the 
disabilities as listed herein above.  

(a).  Based on his/her review of the 
case, the skin examiner should (1) 
provide an opinion, with adequate 
rationale, as to whether the veteran's 
current skin disability is at least as 
likely as not incurred during or 
aggravated by service, and/or whether it 
is at least as likely as not that the 
veteran developed a skin disorder due to 
exposure to Agent Orange during service 
in Vietnam; and (2) provide an opinion as 
to the severity of the veteran's service-
connected wound residuals manifested by 
scars of the left hand and right side of 
the head; and (3) provide an opinion as 
to the employability of the veteran based 
on his level of education and work 
experience and consideration of service 
related disabilities.

(b)  The diabetes mellitus examiner 
should provide an opinion as to (1) the 
severity of the veteran's service-
connected diabetes mellitus in relation 
to the governing rating criteria and 
indicate what, if any, additional 
complications are associated with the 
service-connected diabetes mellitus; and 
(2) provide an opinion as to the 
employability of the veteran based on his 
level of education and work experience 
and diabetes mellitus.  

A complete rationale for any opinions 
expressed must be provided.  The 
examination reports should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims of service connection for a skin 
disorder and for increased ratings for the 
service-connected diabetes mellitus and 
wound residuals of the left hand and right 
side of the head.  Once those issues are 
resolved, the RO must undertake to review 
the veteran's inextricably intertwined 
claim of entitlement to a TDIU.  The RO 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 and 
Quartuccio are completed.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



